      Case 2:19-cv-00573-GBW-CG Document 66 Filed 06/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DEANDRA SHONTRELL
GATEWOOD, et al.,

             Plaintiffs,

v.                                                     CIV No. 19-573 GBW/CG

THE ESTATE OF JASON E. THOMPSON,
individually and as agent of THOMPSON
OILFIELD HAULING SERVICES, LLC, et al.,

             Defendants.

             ORDER VACATING TELEPHONIC STATUS CONFERENCE
                   AND ZOOM SETTLEMENT CONFERENCE

      THIS MATTER is before the Court on notice that this case has settled. IT IS

THEREFORE ORDERED that the Zoom Settlement Conference scheduled for

Thursday, July 9, 2020, and the telephonic Status Conference set for Thursday, July 2,

2020, are hereby VACATED.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
